UNITED STATES SECURITIES and EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 27, 2011 Tengasco, Inc. (Exact Name of Registrant as specified in its charter) Commission File Number 1-15555 Delaware 87-0267438 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 11121 Kingston Pike, Suite E, Knoxville, Tennessee 37934 (Address of Principal Executive Office) (865) 675-1554 (Registrant's Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 27, 2011, the Company entered into an agreement with Cargill, Incorporated for the period from August 1, 2011 through December 31, 2012.The agreement provides to the Company a $65 per barrel floor on a stated quantity of 10,000 barrels per month, which is approximately half of the Company’s current production of oil.If the average price falls below $65 per barrel, then Cargill will pay to the Company the difference between $65 and the lower average price for 10,000 barrels per month in each month during when such lower average prices occur.The cost to the Company was $2.20 per barrel per month or a total of $374,000 for the entire period of the agreement.This agreement will commence following the expiration on July 31, 2011 of the Company’s existing collar hedge agreement with Macquarie as counterparty. On June 30, 2011, the Company issued a press release disclosing the oil price floor agreement. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits Press Release dated June 30, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused and authorized this report to be signed on its behalf by the undersigned. Dated: June 30, 2011 Tengasco, Inc. By: s/Jeffrey R. Bailey Jeffrey R. Bailey, Chief Executive Officer
